Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 1 of 52



                    U NITED STA TES D ISTR IC T C O IJR T
                     SO U TIIER N FL OR ID A DISTR ICT


  M ichelle Hudson Hale.
  Plaintiff                                                             FILED BY cpx      .       D.C.

                                                                               FEB l1 2221
                                                                               ANGELA E.NOBLE
  VS                                                                          CLEHK U S DISI C'
                                                                                              E
                                                                              s.o.oy/ti.-w.RB.

  JpM organ Chase
                                                     JURY TR IAL DEM AND
   Defendant




                           C O M PLM N T

  V chelleR Hudson,plaintiflli!ltheabovestyledcause,suesabovereferenced
  defendnntts)forcomingtogether,conspiringandsucceedingintransferringyearly
  dividendchecks,propeo assets,bonds,andtrustaccountsleA in PeterR HaleSr
  Tnzst,RobertH ale SrTrustand PeterR H aleTnlststillin thepossession ofthe
  defendantts).Suchassetswerenot% nsfen'edtotheplaintiff,heiroftheestate.now
  stolenbythedefendantts).A11% staccolmtslefttothisestatehasbeencov scated by
  defendantordefendnntts).Itwaslesrnedin4/2019,certaindefendnntts),obtained
  probate ordernecessary to com pletethisconspiracy in which al1partiesinvolved used
  theordergotten illegally to willfully and spitefully deceivetheSuffolk County Probate
  Court,and anyone challenging theirauthority when enteling into thisconspiracy to
  keep conkoloftheremainin PeterR Haleestate;bsrringtheplaintiflltheplaintiR the
  rightfulowner. Thisconglom eration hassucceeded in exchanging, tm nqferring,and
  transferownership rightsinternally. Such acionshaveprecepetated the following
  re% onsforstating thisclnim :
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 2 of 52




   =
   I                JuRlsolcTloN/viNuE

             Title 28 Section 1391(b)US Code FRCP -
             Jurisdiction underU .S.Code Title 28 Palt IV


             Ghapt:r85 -Code 1332.
   2.                                                                    -.
                                                                         ' Lm .
              This action also applies to Jurisdiction ofPerson-which

            gives Jurisdictlon regardless ofIocation ofPersons and

             is applicable to Diversity Actions regarding locations of

             persons regardless ofIocation.


  3.         The U.S.Constitution providesforconcurrentfederal
             Jurisdiction in actions between citizens ofdi#erentstates.

             Case Reference Strawbridge v.Curtis7 U.S.267 (1806).

 4.          ProperVenue is applied as itrelates underSection

             139 (b)(2),applicable to districtswherefuture harm



 3.
%
    Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 3 of 52




                    PLA INTIFF/PA RTIES


            1.   PlaintiffM ichelle Hudson Hale,is a citizen ofthe U.S.,

                  and hasbeensince birth,the Plainti# currentlf
                  resides in M iam i,Florida.



           7. Aljoiper parties,are ChildrenofHale & Hudson.
                 Additlonalparties m ay be added during the course of

                 this procedure w here necessary.


           8. AjoinprCasesassociatedto thiscomplaintconsistsof
                 C hase Bank -Case#14-32293 CA 24,CivilCourtM iam i,


                 Florida,M iam iDade County,and W ells Fargo Bank,

                 Case# 1:15-CV-20287-DPG ,FederalCoud,M iam iFlorida,

                 M iam iDade County.



     2.
V
    Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 4 of 52




                             DEFENDA NTS


      1. W ilm #rHale & Hale Dorrare both Law Firm s located at60 State

     Street,Boston M a,02109,O w ned Silkerbridge- A com pany thatm anaged

     investm ents and Advisors.


     2.    .schm idt& Federico.R C.- Law Firm Located at200 Berkeley

     Street,17th Floor, Boston M a 02116 info@ schm idt-federiço.com


     3. W ells Fargo Bank, A Banking Institution,has corporate

          offices are Iocated at 1156 Avenue O fThe Am ericas,N.Y. N.Y,10036

      4. Adkins,Kelston,Javez PC ,is a Iaw firm Iocated at

           90 CanalStreet,#500 Boston,M a,02114,


      5. Choate Hall& Stewak LLP,is aIaw firm Iocated at
           Two InternationalPlace,Boston,M a 02110.


     6.     C hase Bank

            45 W allStreet NY, NY 10005


     4
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 5 of 52




  111. REASON FOR STATING A CLAIM
             1.       TO RT FRA U D
  D efen dants are able to keep controlofthe Hale Estate ofw hich they.
   -   - -            -


  M anipulated and controlled before W illiam Schm idtw ould be granted
  PersonalRepresentative status and Estate controlin 2017 necessal .
                  -                - -   -


 to èontroland sellrem aining assets and the following actions ofthe
 Defendants can validate know n fradulentactivitv as it nedains to the
 PeterR Hale Estate and Trustare consistentsince m y know ledge of
 such activity w hich began in 2007 and are as follow K:


 A.      Silyerbridge.,a corporation,owned by W ilm erHale,and aIIDefendants

  refusedtoIiquidatetheaccountsbelongingto Plainti#'
                                                   shusbandV fore hisdeath.
 Those accounts were transferredto MichaelFaybefore and afterhis deathwith the help
 ofW ilm erHale,A Newly appointed PersonalRepresenative, W illiam Schm ittwould

 M ake itpossible to continue theirforty yearpractice ofhaving complete controlof
 the PeterR Hale Estate , bank accounts,trustaccountsand stocks

 Exclusivelyandcontinueto refusetosurrenderholàingstothe
 Plainti#,before orafterthe.death ofhusband PeterR.Hale.



 M ichaelFay and W illiam Schm idtwopld adm ita fake willinto record necessary fof

 obtaining controlofassets rem aining orspent.That was once a partofthe PeterR

 Hale estate. This unethicaland illegalpractice violates SEC Rules

 (15c1-7),and the Securities ExchangeActof1934,which prohibits a personfrom
 using a manipulative,deqeptive,orotherfraudulentdevice''- to com plete a
 5..
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 6 of 52




  securitiestransaction. The rule is codi
                                        fied at17 C.F.R.240.15c1-7. 17 C FR

  270.17j-1-3(2)-(3),(4)and (5),and the PersonalInvestmentActivities Of
  Investm entCom pany Personnel,

  SECAntifraud Rule20644)-8forAdviserstoPooled InvëstmentVehicles,The
  Investm entAdvisefsActof1940,Rule 204A-1,The lnvestm entCom pany ActOf1940,

  requiring disclosure offinancialcondition and investm entpolicy when stocks are sold,

  The Investm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and

  The Consum erProtection Actof2010,including disclosure and transparency.

  There have been acts committed by Defendantts),thatviolate aIIFederalSecufities
  Lawsincluding,the SecuritiesActOf1933,(15 U.S.C.77a-aa),the SecuritiesExchange
  Actof1934 (15 U.S.C.78a-m),theSabanes-oxleyActof2002(Pub.L.107-204,116
  Stat.745 (2002),The IpvestmentCompanyActof1040 (15 U.S.C.80a),the lnvestment
  AdvisorsActof1940 (15U.S.C.80b),TitleV oftheGramm-Leach-BlileyAct(Pub.L.
  106-102,113 Stat.1338 (1999), the BankSecrecyAct(31U.S.C.5311-5314;
  5316-5332),as applied tofunds and investmentadvisors,any and allrules abovethat
  have been adopted by the com m ission orthe DepartmentOfTreasury.


  ltis notcertain ifeach holderofSilverbridge Securities becam e the sole ownerofeach
  Individual stock holding in this accountorifthey were transferred aftersailorm erger.

  Ofthe Silverbridge Accounts held by W ilmerHale.


  2.     Necessary forone to own securities,they m ustbe bought, and then traded

  6.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 7 of 52




  between,holders found in the W allStreetSecurities Exchange. in this instance we

  begin w i
          th Silverbridge,a known Finance Investm entCom pany.



  Atsom e pointChase Bank acquired possession and ofa Hale TrustStock from

  sourcesto be determ ined.They becom e transferagents who controlwho completes a

  sales ortransferofstock.
                                                                                 /
  3.To do this one m ust have been granted the rights necessary to sellsecurities for

  clients,to receives service fees,form anagementofstock '

  As wellas acceptance ofpaym entwhereby thatinitiate can be paid and as a resultcan

  profitfrom buying and selling stock owned by anyone.Chase Bank,W ells Fargo Bank,

  were also on the Slverbridge Accountowned by W ilm erHale Hale Dorc, ltis notknow

  where substantialam ounts ofm oney from each accounttransferred to when this Hale

 TrustAccountwas Iiquidated belonging to Chase Bank and W ells Fargo who both

  suddenlyare tiansferagents afterthe death ofMc Hale.
 AIIStocks can individually boughtand sold by anyone who em ploys a brokerwho

 conductbusiqessas a brokerage company. Brokers are employed byCorps,are
 brokers orare working independently to brokersales,buys,trades,and are paid with

 com m issions and fees ,from clients.


 4.     Silverbridge,,was a cofp,owned by W ilm erHale,item ploys brokers ofuses

 outside bfokers to buy orsellstock,forprofit. Itm ustpay outfees and gives possible

 comm ission. Any com pany thatallows formany sales and trades forclients because

 each sale orbuy generates fees and orcpm m issions.
 7. .
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 8 of 52




  5.     Silverbfidge.,acofporation,ownedbyW ilmefHale,refusedioliquidateaIl
  accounts upon requestto selland trade stocks.They chose to shutdown the business,



  Transferaccounts to an entity known only by the party,W ilm erHale and M ichaelFay

  W ells Fargo Bank,çhase Bank,W ilmerHale Hale Dorq,and W illiam Schmidtwould
  Be majorparticipantsnecessarytofinalize deals orattemptto finalize the sale,orallow
  third partiesto finalize realestate transactionsas itpertainedto thisestate.

  6. W ells Fargo Bank,Chase Bank and any one Defendantcould sales stock orreal
  estate belönging to the Hale estate,when one m em berofthis group can obtain a

  PersonalRepresentative status.W iiliam Schm idtwas the party who would subm ita will

  thatwas superseded by a willgfanting is authority to the plaintift W ith this willwithheld

  from the Suffolk County Probate Court,com pete controlofassets rem ained in the

  possession ofthose who w anted to Iiquidate assets in the Hale TrustAccountas well

 As assets leftby otherholdings from Hale Trusts belonging to Trusts ofpriorfam ily

  memberswhoTfustedassetstothe éaleTrust.


  These unethicalandillegalpracticesviolateSEC Rules(15c1-7),TheSecurities
 Exch4ngeActof1934 (TheAct)prohibitsapersonfrom using amanipulative,
 deceptive,orotherfraudulentdevice''to com plete a securities transaction. The rule is

 codifiedat17C.F.R.240.15c1-7.17CFR 270.17j-1-3(2)-(3),(4)and(5),Personal
 Investm entActivities Oflnvestm entCom pany Personnel,

 SEC Antifraud Rule 206(4)-8 forAdvisersto Pooled InvestmentVehicles,the
 8.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 9 of 52




  Investm entAdvisers Actof1940,Rule 204A-1,The Investm entCom pany ActOf1940,

  requiring disclosure offinancialcondition and investmentpolicy when stocks are sold,




 The lnvestm entAdvisers Actof1940, and the Dodd-Frank W allStreetReform and

  ConsumerProtectionActof:010,including disclosure and transparency.
  The sam e Plaintiffinvolved in controlofthe estate and taking on Trustee duties and

  actively participating,com m unicating and m aking decisions regarding sales,trades and

  buys,before the death ofthe rightfulownerwould notrelinquish roles thereaftec They

  would continue the sam e practice with no oversight,having virtually unlimited
  destruction to m anipulate accounts to obtain self-serving distributions to fulfilltheirown

 objectivestaking no considerationofthefinancialIossand burdqn placed onthe
  plaintiff,causing harm to the Plainti#, Ioss ofaccountholdings and having no fecord of

 transferahd orsale ofeach stockholding,Thiswould resultin greateconomic loss,
  poorhealth and death ofhusband as alleged in originalcase filings regarding Chase

  Bank,and W ells Fargo Bankin January of2015.(See Cases).
                Harm resultswhenuseofaccountts),withouttheapprovalfrom theIegal
 accountholderwho is being denied access and use accounts thatshould belonging the

  Plaintiff,.The same funds were requested to payoffthe m ortgage ofhom e at168

  Bellingham St,Chelsea,M a 02150.Italso needed wheelchairaccess and the home at

  168 Bellingham St,Chelsea,M a,02150,had 10-12 stairs in entrance and back ofhom e

 thatdid notprovide assess to hom e forpersons using a wheelchair. The hom e would

 go into foreclosure in 2015,or2016,exactdate stillbeing researched as recorded

 9.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 10 of 52




  regarding the sale are sillin Iocation process.Defendants,being totally responsible for

  hom e defaultwould go on to sellthe hom e as a resultofa forced defaultbecause the
                                                                  '
                         .

  trustee refused to pay pastdue mortgage,


         8.     Haddefendantts)compliedtorequeststo IiquidateSilverbridge,this
  objective could have beenaccomplished.Accounts are stillin disarray.

         9-    W ilmerHale refused to give accountofHale TrustPoë olio thatincluded

  Plaintiffs,fatherand grandfatherand possibly m other,now deceived, and afterdeath of

  M r.Hale.


         10.    Silverbridge refused to provide m onthly statem ents forthe Hale Trusts,its

  notcertain how m any tim es stocks were sold,traded orboughtbutltis certain in

  happened m any tim es,generated fees and com m issions,and such acts coptinue to this

  day.Exam ple,BR PLC ,-The Plaintiffreceived Ietters from W ells Fargo Bank and Chase

  Bank stating both were owners ofthe stock. This could only happen ifshares were sold

  by a brokerwho splitthe accountbetween the two parti:s doing a split,oratcounts

  were duplicated. Itis notcertain who owns the account,who is the

  transferagent,how many tim es ithas been switched between transferagents, who

  initiate buys,sells and transfers butrecords willshow m any transactions occurred.

        11.    Exam ple, Zimm erHoldings sold this stock as welldividends from account

  opened in 2012,Plaintiffwas told i
                                   twas transferred to them in 2014,and would pay

 dividends forthis period only. W hen asking where transfercam e,was told

 Com putershare who is the Iargesttransferagentforinvestm ents wprldwide.However,
  10.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 11 of 52




  Com putershare would go on to refuse to disclose who transferred ownership to them .

  Iwas told Com pterhare was transferagentforstock held by Chas: and W ells
  Fargo Bank,and they would deny accountownership m aking itim possible to

  KnoW the legaltransferagentwas.



   W ho transferred the stockto Com putershare is undisclosed as Com putershare
  refuses to disdose any inform ation regarding sale, buying ortransferofthis account,

   butstates AirProducts & Chem icals,Raytheon and severalotheraccounts were sold

  ortraded,withoutthe Plaintiffknowledge ofwho and when the transactions were done

  as the Plainti# istheonlyperson with the Iegalrightto make buy,orsellrequests. This
  activityisbeing done with (3)to 4)trustaccountsheld byW ilmerHale to this day,ifaII
  accountshave notbeenIiquidated byWilmerHale.Reference Exhibit(A),whichclearly
  shows m any selland buys transactions thatwere once partofthe Silverbridge Account.


        12. There is a failure to m anage accounts necessary to com ply to

  requests forclosure ofaccounts upon requestofthe shareholderand

  Trustee PeterR Hale,ow nerofaccounts,dividends,safe depositboxes,in

  accounts ofseveralfinancialand bank institutions.RealEstate,is also

  included in alleged m isuse ofsuch accounts necessary to enrich the needs

  and desiresofDefendantls)who abandon a1linterestsofPlainti#'s
  11.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 12 of 52




  financialand generalwellbeing afterbeing senta Irrevocable Trust

    Amendm entto the originallrustdocumentafterrefusalto send a copy of

  the revocable trust Docum ent. They would continue to close bank

  Accounts and keep assets,and refuse to relinquish controlofaccounts

  As wellas the Estate ofPeterR Hale before and afterhis passing.




        13. In doing so,there is a clearviolation of federal

              and state Securities Laws and Corporate G overning Laws

              including the Fraudulentinterstate Transactions

              Pursuantto 15 US Code779-SecuriiiesActof1933,and
              Section 11-2-detailing whatis required regarding a specific

              Code ofEthics w hich prohibitSelfDealing Activity and

              Conflict. AS w ellas the Dodd-Frank W allStreetReform and

              Consum erProtection Act,Title V II;w hich requires

              Transparency,Accountability,according to Section 701 thru

              Section 1021.


        12.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 13 of 52




   21       NEG LEGANCE


             Plaintis is incorporated by reference the allegations of

             paragraph;1 through 41, as though fully setforth herein.


              AlIom cers ofthe com panies took actions thatfailed to show

              adutyofcare Ioyalty and good faith in business and
                            ,                      '
                                                                          /.'
                                                                            j

              including obligations to exercise good business practices




               to actelectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each company fajled to comply
              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not
                                         83.
              the needs ofthe corporation.

              The Corporationts)would go on to recklessly act,
  97.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 14 of 52




              having fore know ledge,such acts w illcause losses necessary

              to disenfranchise the Plainti#. By choosing notto

              liquidate accounts by selling aIIstockholdings and giving

              a qhecktothe /laintiff,to use bythe Plaintis in
              2009,the Defendant,continued a reckless disregard for
              the plainti#,having fullknow ledge such acts willresultin

              a Ioss ofstock holdings resulting from reckless m anagem ent .




              Accounts rem ain di#icultto trace and recoverdue to a refusal

              to disclose accountactivity by providing m onthly statem ents.

              Defendants violated federaland state statutes,according to

              UnfairBusinessPractices,(Business&mprof.Code 17200 et
              seq-).
              AIIDefendants w ho are Gorporations,w ith,opicers,Iawyers,

              trustee's,directors,brokers and representatives ofw hom ,

              engaged in transactions thatwould end in a paym ent

              to one ofthese parties forcom m issions,disbursem ents,

              and paym entforopening,closing,transferring equity accounts




  98.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 15 of 52




  such as stocks,bonds,securities,and realestate. The Defendantts)
                 are Iiable because the Corporation,being the controlling party

                 orpersonts),is liable forinjury caused by a representative.
                             J       - Jrzty-      z.z,zzz- y . zg-,aro . g--.
                                                                         ,
    7                    t       /    z
                                      'x/
                                     vs .
                                        -d'
                                          gc.z';d'y- >'
                                                           z-s z..yvyz-z -k:.--
             &-.;c> ,
           w-a      4;                 - -


                 The     aintis w as harm ed by Ioss ofassets,Ioss of

                 Ioss ofhusband as w ellas sulering from m etaland physical

                 issues involved w ith a person w ith disabilities. To be proven

                 w ith m edicalrecords from initialdiscoveries.




  99.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 16 of 52




     *

     *'1
       - 11 .111 '-
      --,          ;
                   ,,
        -----------,.            BREECN OF FIDUCIARY DUTY

                                 Plaintiff is incorporated by reference the allegations of

                                 paragraph'
                                          ,1 through 41, as though fully setfodh herein.


                                 AIIomcers ofthe companies in question,owe plaintifqs)
                                 a duty ofcare,Ioyalty and good faith in business and

                                 fiducigryduty including obtigationsto exercise good
                                 business practices,to actelectively in the operation of

                                 busineàs ofthatcom pany and to actin the bestinterest

                                 ofthe stockholderand each com pany failed to com ply

                                 w ith basic term s ofcorporate interests as itapplied to
                        --   .
                                 accom m odating tho needs.of-the-stockholdeu nd.-not-- . ---- ---

                                 th* needs ofthe corporation. Defendants violated federaland

                                 36(b),The InvestmentCom pany Actwhich sjates;Investment
                                 Com pany's have fiduciary duty w ith respectto the receiptof

                                 com pensation for services.Therefore,a breach w illoccur

                                 w hen an investm entCo.pays fees to advisors fortransactions


  100.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 17 of 52




              thatcause a depletion ofassets in the accountw hen the

              Plaintiff's trustee attorney is told by trustee

              to a (0)holding amountatthe time dvath ofPlaintiss husband.
              See Exhibit(E).
              Such acts cannotbe justified and no gains were made.
              There w as notability to achievê a favorable rate ofreturn on

              the account.




                                                101.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 18 of 52




              PlaintiW incorporate by reference the allegations ofparagraph

              1 through 41.,as though fully setfodh herein.

              AIIofficers ofthe companies in question,owe plainti#ts)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to actesectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              Defendants violated federaland state statutes,


              Plaintil is incorporated by reference the allegations of

              paragraph 1 through 41, as though fuliy setforth herein.



              AlIofficers ofthe companies in question,owe plaintiits)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligaiions to exercise good
  102.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 19 of 52




              business practices,to acte#ectively in the operation of

              business ofthatCom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the nveds ofthe stockholderand not

              the needs ofthe corporation.



              Defendants violated federaland state statutes,such as 36(b),
              The Investm entC om pany Actw hich states,an investm ent

              Com pany has a fiduciary duty w ith respectto the receiptof

              com pensation forservices.A breach w illoccurw hen an

              investm entC om pany goes on to

              pays fees to advisors fortransactions thatcause a depletion of

              assets in the accountw hen the Plaintif s trustee attorney is

              told (0)holding amountatthe time death ofPlaintiffs husband.



              Such acts cannotbe justified and no gainswere made.
              There w as notability to achieve a favorable rate ofreturn on
  103.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 20 of 52




         the account.

  Silverbridge sells its FinancialAdvisory Corporation in 2012.

  Itheid accounts belonging to the PeterR Hale Revocable Trust,

  ow ned by Plaintiffs husband. P.O .A ., and Trustee authority w
                                                              '
                              .                                          .

  was grànted Plaintil,neceàsary to assisted Husband,PeterR Hale in
  requesting sale and receiptoffunds-years before this sale occurred.

  W ilmerHale ow ned Silverbrdge, Controllers refuse to liquidate acçounts,
  and transferfunds. Contrpllers engage in selfdealing,and a hostile take

  overofaIIaccounts and assets w ithin the Hale Holdings by this com pany.

  Stock brokers,trustees,holding com pany associates,and its

  representatives to use and devise any schem e to bankruptaIIassets and

  holdings w ithin the PeterR Hale Revocable Trustas wellas Trusts

  privately held forfatherygrandfather,and possibly grandm otherand

  m otheqallnow deceased.


  Thiscompany had a dutyto provide disclosure regardinjthe saleactivity
  before and aqerthe sale and did not. A ccounts are now in the possession

  oftrustee w ho worked forW ilm erHale during the sale,and were transferred

  to him and notthe siareholder,afterthesale.Itiscleartherewasa sale
  104.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 21 of 52




  and purchase 6fthe Hale TrustAccounts,There were no disclosures

  m ade from Trustee to date,norfrom W ilm erHale to date regarding sale,

  and disposition ofHale accounts afterthe sale as the acts deliberately

   exclu4ed the Plaintiff,who continued to Iivq and was ownerofthe
  propedy Iocated at168 Bellingham Street,Chelsea,M a 02150. No m ail

  w as eversentto this address from W ilm erHale and M ichalFay w ho

  prevented sale ofhom e,ow nership ofa hom e w ith w heelchairaccess

  and paym entofback taxes,necessary to preventforeclosure buy keeping

  and w ithholding aIIassets held.w ithin the PeterR Hale Trust.

  W ells Fargo Bank,Chase Bank,Chase Bank,NA ,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A).They would go onto hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHale w hile stating no accounts in theirnam e belongs to the Hale

  Trustw hen itclearly states they were paid stockholders ofthe Hale Trust.

  C oum pershare,AST,are transferagents. Accounts from the Hale Trust

  w ould be transferred to them to hold,transferorsellattheirdiscretion.

                                105.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 22 of 52




  AlIcontinued to refuse sale ofàtock to Plaintif ,provide inform ation

  regarding accounts,activities involving accounts,statem ents,as wellas

  any and alIactivity pedaining to the Hale Trust,pastand present. A1I

  Corporations acted accordingly,aIiindividuals acted accordingly,w ho are

   nam ed Defendants to this case. The Plaintiff,continues to research these

   activities w hich are aIlin violation ofthe A ntifraud Provisions of C FR Title

   l7-chapter11-part240 Section 240.13e-3,(a)and (1)thru 6. Going
  private transactions by cedain issuers ortheiraffiliates.




  106.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 23 of 52




  '
  -
  .
  V1
  1          NEGLIGENT INFLICTION OF EMOTIONAL
                          D ISTR ESS


              Plaintif incorporate by reference the allegations ofparagraph

              1 through 36.,as though fully setfodh herein.

              AIIo/cers ofthe companies in question,owe plaintilts)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to acteffectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.



         There was no way to suggestthe defendantls)would withhold
         funds from accounts. Itbecam e clearafterw eeks of

         requests to sell.The haltto adcountaccess stopped aII(
                                                              thoughts

         ofpursuing Iegalaction,a POA and Iatera new TruétDocument
                                                         t -
  107.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 24 of 52




        and W illwould resultas ways to stop defendaptts)defiantand
        illegalactivities.


        The plaintif had to actas padnerforM r.Hale in aIlbusiness            '
                                .                          .




        transactionsthereaqer. Thisjob would nothave been accepted
        ifknow ing in advance,there w ould be a w arw ith W ilm erHale)
                                                                      .

        NonThe Less,this would be the outcom e. This w ould cause

        daily activities ofthe Plaintil to exceed the three hourthreshold

        required forpersons w ith a disabilty ofPlaintil. This w ould cause

        greatpain ahd distrqss to entire body ofthe Plaintiffw ho had to

        exercise daily activity necessary to keep cashflow necessary to

        pay forexpenses as they applied to the Hale household.

        The unodhodox activities ofthe defendantw ould cause m oving

        severaltim es to otherstates as itw as dangerous to continue

        living w ithoutaccess in and outofthe hom q. The plaintil could not

        assisthusband in and outofhom e due to disabilities and M r.Hale
                                                       '
                                      .



        felttoo constricted to the hom e w hich had on w heelchair access in

        and outofthe hom e.How to care forM r.Hales disability w alking,

        financialand health issues as w ellas the Plaintif s proved quite
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 25 of 52




         m entally and physically straining.


         This effectw ould increase as husbands health deteriorated w ith the

         currentcitcum stance and a need form ediglcare,also denied by the

         defendant,and fipancialuncertainties,created additionalm eptal

         and physicalstrain as husband would continue to require

         hospitalization,

         something the W ilm erHale associates were fully aware w ould result

         from Iàck offunds necessary to obtain 24 hrAssisted Living Care.



         The Plaintil, handles aIIa#airs forthe Hale fam ily.

         AIlDefendants violated federaland state statutes,

         G ained paym entforfees and equity w hile atthe sam e tim e

         disenfranchising the stockholderand continuing to

         access a11accountsanà managing accounts inaway
         thatwould enrich the com pany and notthe stockholder

         form ore than the know n ten years such activity has

         taken place instead ofclosing aIIaccounts as of2010.


  109.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 26 of 52




         AI1offiçers ofthe companies in question,owe plàintiffls)
         a duty ofcare,Ioyalty and good faith in business and

         fiduciary duty including obligations to exercise good

         bubiness practices,to actelectively inthe operation of
         business ofthatCom pany and to actin the bestinterest
                                     =

         ofthe stockholderand each com pany failed to com ply

         w ith basic term s ofcorporate intereàts as itapplied to

         accom m odating the needs ofthe stockholderand not

         the needs ofthe corporation.



         Defendantsviolated federaland state statutes,such as 36(b),
         The Investm entCom pany Actw hich states,an Investm ent

         Com pany has a fiduciary duty with respectto the receiptof

         com pmnsation forservices. Therefore,a breach w illoccur

         w hen an investm entC o.Paysfees to advisors fortransactions

         thatcause a depletion ofassets in the accountw hen the

         Plainti/strustee attorney is told by trustee (0)holdings exist.
  110.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 27 of 52




  '
   ,..




  V%
  -tl'FAILURE TO UPHOLD A DUTY OF FAIRNESS

              Plaintil incorporate by reference the aliegations ofparagraph

              1through41.,asthoughfullysetfokh herein.
              a duty ofcare,loyalty and good faith in business and
                                                ,c;
              fiduciary duty including obligations to exercise good

              business practices,to acteWectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              with basic terms ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

             the needs ofthe corporatiön.



             AlIofficers ofthe companies in question,owe plaintills)
              a duty ofcare,Ioyalty and good faith in busiùess and

             fiduciary duty including obligations to exercise good

             business practices,to acteffectively in the Pperation of

             business ofthatdom pany and to actin the bestinterest

                                122.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 28 of 52




              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholder.

              Silverbridge sells its FinancialAdvisory Corporation in 2012   .




              Itheld accounts belonging to the PeterR Hale Revocable Trust,

        ow ned by the Plaintiffs husband. P.O .A., and Trustee authority was

        granted Plaintiff,necessary to assisted Husband,PeterR Hale in

        requesting sale and receiptoffundsyears before this sale occurred        .




        W ilm erHale ow ned Silverbrdge, Controliers refuse to Iiquidate

        and transferfunds. Controllers engage in selfdealing, and a hostile

        takeoverofaIIaccounts and assets w ithin Hale Holdings     .




        Stock brokers,trustees,holding com pany associates, and its

        representatives to use and devise any schem e to bankruptassets

        and holdings w ithin the PeterR Hale Revocable Trustand Trust

        accounts privately heid.


       This com pany has a duty to provide disclosure regarding the sale

                                   123.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 29 of 52




   activity and did not. Accounts are now in the possession

  oftrustee who worked forW ilmerHale during the pale,and were transferred

  to him and notthe shareholder,aqerthe sale. Itis clearthere w as a sale

  and purchase oftie Hale TrustAccounts,Therewere no disclosures
                    '
      .




  m ade from Trusteq to date,norfrom W ilm erHale to date regarding pale,

  and disposition ofHale accounts aqerthe sale asthe actswere
  deliberately done to exclude the Plaintiff,w ho continued to live and w as

  ow nerofthe prop4dy Iocated at 168 Bellingham Street,C helsea,M a

  02150. No mailwaseversenttothisaddressfrom W ilmerHaleanà Michal
  Fay w ho prevented sale ofhom e,ow nership ofa hom e w ith w heelchair

  access and paym entofback taxes,necessary to preventforeclosure buy

  keeping and w ithholding aIIassets held w ithin the PeterR Hale Trust.
                                                                 /


  W ells Fargo Bank,Chase Bank,Chase Bank,NA ,w ere clients nam ed on

  Silverbridge StatementofHoldings Exhibit(A).They would go on to hold
  accounts from the Hale Trustthathad to be transferred to them by

  W ilm erHale w hile stating no accounts in theirnam e belongs to the Hale

  Trustthatclearly states they w ere paid stockhoiders ofthe Hale Trust.

  Coum pershare,AST,are transferagents.Accounts from the Hai: Trust

  w ould be transferred to them to hold,transferorsellattheirdiscretion.
                               124.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 30 of 52




  AIIcontinued to refuse sale ofstogkto Plaintil , provide inform ation
  regarding accounts, activities involving accounts statem ents,as wellas
                                                   ,


  any and aIlactivity pedaining to the Hale Trust, pastand present. A lI

  Corporations acting accordingly, alIindividuals acted accordingly
                                                                     ,   w ho are
  nam ed Defendants to this case   .




 The Plaintil, continues to research these activities w hich are allin violation

 of Antifraud Pm visions of CFR Title l7 c hapter11-part240 -section
                                          -




 240.13e-3,(a)and (1)thru 6.Private transactions by issueraffiliates      ,




125.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 31 of 52




à'
 /lf'
 7..
    -1FAILURETo upuouoA ouvyoFvRusy
         ,
                                           .
                                                      .




               Plaintis incorporate by reference the allegations ofparagraph

               1 through 41.,as though fully setfodh herein  .




               a duty ofcare,Ioyalty and gpod faith in business and
               fiduciary duty including obligations to exercise good

               business practices,to acte#ectively in the operation of
                  '      '
                         l                                          .

         businessofthàicompanyandto actinthe bestinterest
         ofthe stockholderand each com pany failed to com ply
         w ith basic term s ofcorporate interests as itapplied to

         accom m od@ting the needs ofthe stockholderand not

         the needs ofthe corporation  .




  126.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 32 of 52




  handled stock accounts forPlaintil,holding POA ,to do

  aIlbusiness transactions forhusband,as w ellas forhusband

  acting trustee on aIlaccounts.


  2.

  Hom e was foreclosed in 2015,by W ells Fargo Bank.


  3.

  By refusing access to accounts,accountholdlng disclosures,

  m oney owed orow ned by each accountand continuing

  to m ake decisions and open and close accounts w ithout

  permission ofplaintifts),whose name each account
  rem ained,disenfranchised the ow ners and leftthe ow ner

  properrecourse thatwas notavailable due to Iaçk of

  resources held by the Defendants.



  4.

  This w as intentionaldisenfranchisem ent,a blatantdisregard

  forthe needs ofthe accountholderand causing a situation
  129.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 33 of 52




  forirrevocable harm to come to plainti#ts)as a resultof
  m oving,constanttraveling and constantin transitby car

  interacting with constanttra#ic,to accidentrelated injury
  to doctors apps,seeking care formedicalproblem s thatarise

  as a resultofconstantstrain on body overthe pastsix years

  dealingswith Defendantts).

  5.

  Plaintil alleges each party m ade a decision to refuse

  requests to Iiquidate accounts,continued doing business

  w ith each accountw ithout Pl
                              aintiffts)approval. W ith approval
  none ofthe harm faced by the Plaintiffwould have been

  encountered. These were intentionaland reckless acts on

  behalfofthe defendantts). Such outrageous conductcaused
  greatdistress em otionally as wellas physically.



  6.

   The plaintiffs husbands m entalstate decreased .

  130.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 34 of 52




  7.

  AIIcom panies refused access to accounts and assets being

  held,access to statem ents,as wellas norm alprocedure and

  protocolforthese types ofbusinesses. No exchanges

  regarding com pany hoidings,financialstatem ents m anaged by

  the m anaging padies,quaderly earnings,and share dividends

  being deposited. There was no inform ation given re-

  grading stockoptions,voting options.Everythin; was being
  done w ithoutconsentofshareholder.


  8.

  Letters w ere ignored,calls, accepted and docum ents returned

  w ith no explanation fordenialand w hen an explanation w as

  given,w hen docum entation w as provided,its was not

  acknow ledged norhonored.


  9.

   A PO A,had to m ake alIaw are thatM ichaelFay acting trustee

  was acting againstwillofplaintilts),
                                     131.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 35 of 52




  10.

         A Iicom panies exceptdefendants honored this request.



  11.


  AlIdefendants illegally used accountsto stop plaintilts),
  from access to accountinform ation necessary to

  exercise rights ofow nership forpersonalgain and

  benefitofaIIotherthan thatofthe Plainti#.



  12.

  According to the W illofPeterR.Hale,(EXHIBIT B)-Page5,
  the sole trustee. ltalso clearly states that M ichaelas standby trustee.

  A trustee to fulfillobligations ifMr.Hale could not. Itis believed this

  was done in duress atthe tim e ofsigning. ltwas agreed thathis hom e

  would be m ade wheelchairaccessible,thatback taxes would be paid

  to preventfurtherforeclosure action by Fay and Adkins who had controlof

  aIIm oney belonging to M r.Hale who was unable to walk,in a wheelchair,

   knowing alIattem pts to obtain m oney held by these individuals were in

  vain,any and alIdocum ents were signed necessary thathe would


  132.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 36 of 52




  continue to have housing,food and basic necessities.



  13.

  Refusalto sign docum ents was notan option as M c Hale always conten

  thathe feared forhis Iife before and afterm arriage to M r.Hale.

  Illegalacts occuras a resultofSilverbridge payments from Silverbridge.

  Such acts and sales are illegalaccording to

  17 CFR Part201,202,& 210.See Silverbridge statem ents of

   transactions found in Exhibit (B)and Exhibit(C).
  M r.Fay's name on the Silverbridge account.,as trustee butonly

  PeterR Hale is the Iegaltrustee. M r.Hale is currently being

  barredfrom closing downthis adcountthatwasattempted
  closure now fortwo years unsuccessfully. M c Fay is a standby

  trustee according to M f.Hales will,and standby trustees are

  active only afterthe death ofthe standing trustee. M c



  14.

   Hale was notdead m aking Mr.Fay and W ilm erHale who owned

  Silverbridge guilty ofbuying,selling and transferofshafes without

  approvalfrom Plainti# orMc Hale w ho did notwantto be forced

  to negotiate with Fay and second and third padies unknown,to



  133.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 37 of 52




  obtain money.


  15.


  Distribution paym ents paid outon the accountw hich shows

  was transferred,to Fay who paid outto the Plaintiff,who in

  tufn had to com ply to such bribery m oney from the Hale TrustFund in exchange

  forservicesthey required such assigning ofdeed Plaintift in 2011,




  W ilm erCutlerPickering Hale and DoorLLP o#ers legaladvisory services to
  aviation,energy,financialservices,inform ation technology,m anufacturing,
  soM are,telecom m unications,and Iife sciences industries.The firm 's practice
  areas include corporate Iaw ,intellectualpropedy,Iitigation,securities,antitrust
  and com petition,corporate,environm ental,bankruptcy and com m ercial,FDA,
  internationalarbitration,trade,financialinstitutions,Iabor,tax,and realestate.Its
  clientele includesAkam aiTechnologies,Am erica Online,Bayer,BearStearns,
  Boeing,Bose,Citigroup,C reditSuisse FirstBoston,Daim lerc hrysler,J.P.
  MorganChase,LehmanBrothers,MorjanStanley,andVerizon
  Com m unications.W ilmerCutlerPickerlng Hale and Dorrwas founded in 2004
  through the m ergerofHale and DorrLLP and W ilm erC utlerPickering LLP.The
  firm is based in W ashington,D.C.w ith additionalomces in Baltimore,M aryland;
  Boston,M assachusetts'  ,Reston,Virginia'
                                          ,New York C ity;Princeton,New Jersey' ,
  Germ any' ,London' ,and M unich.

  There is a possibility thatmergers have been made necessary to change the
  nam e ofW ilm erHale to W illiam C utlerPickering Hale Door,and W ilm er
  C utlerPickering Hale. Itis notknow n w hen changes were m ade and w hy
  those nam es no Iongerinclude Hale-Dorr.



                                             134.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 38 of 52




  Itis clearthatDorris used exclusively w ith W ilm erHale and Hale Door,
  and recently the Dorrhas been elim inated and the Hale nam e association
  rem ains butas w ith the Iasttw o exam ples,one can assum e thatthe
  names are associated to one person being,W illiam CutlerPickering,w ho has
  chosen to m ake Hale inclusive with W illiam C utlerPickering.O m ces can
  be found in New Y ork,NY and W ashington,DC . Such çhanges have occurred
  overthe Iastfive years as they did notexistin 2009,w hen Plaintil m arried
  PeterR Hale,Son ofHale-Dorrfèunder.

  Itdoes appearchairpersons,Donald Steihberg,How ard M .Shapiro,Jam ie
  G orelick,W illiam M cLucas,Steven D.Singerstillrem ain.




  135.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 39 of 52




    h/IIII.
                U N FA IR B U SIN ESS P RA CTIC ES
              (BUSINiSS & Prof.Code 17200 etseq,)

              Plaintil incorporate by reference the allegations ofparagraph
              1 through 36.,as though fully setforth herein.


              AIloïcers ofthe companies in question,owe plaintilts)
              a duty ofcare,Ioyalty and good faith in business and

              fiduciary duty including obligations to exercise good

              business practices,to acte#ectively in the operation of

              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com paùy failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              There was no way to sqggestthe defendantts)would withhold
              funds from accounts. ltbecam e clearaqerweeks of


              requests to sell. The haltto accountaccess stopped aII

  117.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 40 of 52




  thoughts ofpursuing Iegalaction,a POA and Iatera new TrustDocum ent

  and W il!would resultasways to stop defendantts)defiantand
  illegalactivities.


  The plaintil had to actas padnerforM r.Hale in alIbusiness
  transactions thereaqer. Thisjob would'nothave been
                                                . accepted

  ifknow ing in advance,there would be a warw ith W ilm erHale.

  NonTheLéss,this w ould be the outcom e. This w ould cause

  daily activities ofthe Plaintil to exceed the three hourthreshold

  required forpersons w ith a disability ofPlaintil. This causes

  greatpain and distress to entire body ofthe Plaintil w ho had to

  exercise daily activity necessary to keep cashflow necessary to

  pay forexpenses as they applied to the Hale household.


  The unodhodox activities ofthe defendantw ould cause m oving

  severaltim es to otherstates as itw as dangerous to continue

  living w ithoutaccess in and outofthe hom e currently ow ned'    .




  Refusalto provide m oney to provide w heelchairaccess fora

  person w ith disabilities is a violation ofTitle 11-Am ericans W ith

  Disabilities Actof1990 (ADA),FAIR HOUSING ACT.
  118.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 41 of 52




  The plaintils health could notprovide fordaily assistance needed

  for husband access in and outofhom e. M r.Hale used a w heelchair&

  w as constricted to the hom e w hich had no w heelchairaccess.

  The health of M r.health w ould slow ly deteriorate as hopelessness w a4

  feltdue to financialand health issues .Activities ofthe Defendantts)proved
  m entally and physically straining forboth M r.Hale and the Plaintil.

  This e#ectwould increase as husbands health d>t4rioration continued as a
   resultofthe currentcircum stance,a need fora perm anenthom e thatdid

  notrequire m oving each year,assisted Iiving m edicalcare as w ellas

  financialuncedainties,w ould contributed to additionalm ental

  and physicalstrain as husband continued to require hospitalization w hich

  would lvad to his death.


  The W ilm erHale C orporation and its Associates w ere fully aw are of

  detrim entalconsequences could resultfrom constantfinancialinsecurity

  cause by Iack offunds. M r.Hale had m oney to pay for24 hrAssisted

  Living Care forthe restofhis adultIife in Orlando Florida.The Defendantts)
                                119.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 42 of 52




  refused t6 allow Mr.Hale to use money he rightfully ow ned to pay forthis
  im podantm edicalservice thatcould have m ade his Iife expectancy m uch

  Ionger. This blantentrefusalIeq the Plainti# with handling aIIaffairs forthe

  Hale fam ily w ith Iim itations due to disabilities. The refusal

  to assistfinancially w as done to cause irreparable harm to Plaintis by

  inflicting the problem s thatw ere m an m ade. M r.Hale had enough m oney

  to Iive com fodably, having any m edicalcared ofchoice butm oney w as

  being used forthe benefitofDefendantts).

  Defendants violated federaland state statutes,

  Gained paym entforfees and equity w hile atthe sam e tim e

  disenfranchising the stockholderand continuing to

  access aIlaccounts and m anaging accounts in a w ay

  thatw ould enrich the com pany and notthe stockholder

 form ore than the know n ten years such activity has

 taken place instead ofclosing allaccounts as of2010.

  AIIoïcers ofthe companies in question,owe plainti#ls)
  a duty ofcare,Ioyalty and good faith in business and

 fiduciary duty including obligatiops to exercise good

  business practices,to actelectively in the operation of
  120.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 43 of 52




              business ofthatcom pany and to actin the bestinterest

              ofthe stockholderand each com pany failed to com ply

              w ith basic term s ofcorporate interests as itapplied to

              accom m odating the needs ofthe stockholderand not

              the needs ofthe corporation.

              Defendantsviolatedfederalandstatestatutes,suchas36(6),
              The lnvestm entCom pany Actwhich states,an investm entCo.

              has a fiduciary dMty w ith respectto the receiptofcom pensation

              forservices. Therefore,a breach w illoccurw hen the

              investm entCo., pays fees to advisors fortransactions that

              cause a depletion of assets in the accountw hen the Plaintiff's

              trustee attorney is told by trustee (0)holdings exist.




  121.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 44 of 52




                                  HA RM
   There w as a loss ofallassets hake resulted in a transferofassets

   frt)r)htkl()rlldtirltiff as a resultofa refusalto assistwith sale ofthe

   BP holdingsOrany holdinjs belonging to the PeterR Hale estate.

   W ells Fargo Bank,Chase Bank and Com putershare,continue to

   transferThis accountbetw een transferagents, m aking it

   impossible to obtain,Trànsferorsellthis stock atanytime past

   To date.

   W ith no assets to fightthese Iarge corporations,they have been

   successfulln having free reign overthis estate by selling and

   transferring aIlAssets by aIlparties involved.Together,or

   separately they have succeeded in m aking itim possible to sale

   the estate property and accountholdings.

   Afteracquiring the qecessary fr:udulent,these individuals were

   able to Distribute everything to individuals oftheirchoosing.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 45 of 52




       A C LA IM FO R PU NITITIV E
     DA M A G ES BY IN C LU D IN G A
  PR O UC T IO N O F D ISC O V ERY EV ID EN C E


          D EC LA RA TO RY R ELIEF

              Plaintil incorporates by reference the allegations




             An actualcontroversy has arisen and exists betw een each

             party concerning the follow ing C LAIM O F LO SS:


             1.    Possible LostEarnings'
                                        ,PeterR Hale Revbcpble Trust-
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 46 of 52




                    Silverbridge Holdings

                    Estimated LostRents                     $ 540,000.00


                    Transpodation Loss                      $ 50,000.00
                                  134.


                    Assisted Living                         $ 20,000.00
                    DoctorBills                             $ 10,000.00
                   LostPropedy                              $ 910,000.00
                   Chelsea,M a
                   Spring,Tx
                   M iam i,FI

                    Taxes                                   $    7,000.00
                    Living Expenses                          $ 100,000.00


                    TOTAL ESTIMATED LOSS                     $ 1,637.000.00


                 LO SS INC O M E
            HALE ESTATE HO LD ING S

  UND ER FURTHER REV IEW


  NEEDS DISCO VERY TO DETERM IN E


  ACTUA L LO SS /TOTAL A M O RATIZATIO N
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 47 of 52




  UNDER FURTHER R EV IEW


  NEEDS DISCO VERY TO D ETERM INE


  ACTUA L LO SS



              2.    Defendants lack ofcom pliance to Statutes and
                         IaW S governing Corporate IaW .


              3.    any and aIlotherissues thatm ay be show n

                    according to proof.


              The plaintil requests a trialbyjury and aIIJudicial
              declarations necessary to enable both padies to

              ascedain aIIrights and duties as they pedain to

             this case.

              The Plaintil requests thatthis trialrem ain open and

              available foraI1interested parties to view untilthis

              case has concluded.


              Plaintiffrequests sum m ons be delivered by Coud Appointee

              orCedified M aildue to status ofPro/se filing status.
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 48 of 52




              W HEREFORE,Plaintiffts)prayforthe following relief:

        1.    An award ofcom pensatory dam ages in the am ountto be




              show n according to proof;

        2.    Declaratory reliefas required herein'
                                                  ,

        3.    Attorneys fees and costs to the extentallow ed by Iaw ;

        4.    Punitive Dam ages as itapplies to Corporations and acts

              m ade by em ployees,as a Corporate em ployer,Iike and

              individualem ployer,m ay be held Iiable forpunitive

              dam ages w here there is proofofw illfuland wanton

              m isconduct,

              Reference:Schropp v.Crow n Euroçars,Inc.,654 So.2d 1158.

        5.    Such fudherand otherreliefasthis coud deemsjustand
              Proper.

        6, Such reliefforM entalAnguish,Pain Sulering

        7.    Loss OfFam ily M em ber

        8.    A irialbyjuryas itapplies to Florida Statute 913-
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 49 of 52




  Plaintis brings this action pursuantto the authority conferred upon itby
  Section 21(d)
  ofThe ExchangeAct& Section 2O9oftheAdvisorsAct,15,U.S.Code8t-
  b-9
  EnforcementofSubchapter,seeking finaljudgment:(a)requiring the
  plaintiffto
  disgorge ill-gotten gains,(b)to pay prejudgmentinterest,(c)to pay alI
  attorney
  fees,to im pose civilm oney penalties by Defendantpursuantto
  Com pensatory,
  Punitive,Non Econom ic and Exem plary Dam ages:
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 50 of 52




        Pursuantto the provisions ofTitIe18-C Probate Code '
        Adicle 3- Probate W ills & Adm inistration
        Pad 6- PersonalRep-Appointm ent,Control&
        Term ination A uthority Section 3.611
   Term ination O fAppointm entby Rem ovalCure Procedure
   Section 7.6 & 1-401 & MUPC-(Devisee)7.6 EffectOfTerMination
   Regarding the above entitled action regarding petition above.

           M ichelle Hudson Hale                               4-1-2020
                                                                      -

                              SIG NATURE                         DATE
                 9620 S Las Vegas Blvd #551
                               A DD RESS
                                      7143690472
                                        PHO N E

            C ERTIFIC ATE O F SERV IC E
       IHEREBY CERTIFY THAT IMAILED A COPY OF THIS PETITION TO
           SCHMIDT % FEDERICOu P.C.COUNSELLORS AT LAW
                                .
           C/O W ILLIAM H.SCHMIDT PHYLLIS H.FEDERICO

       TW O HUNDRED BERKELEY STREET          BOSTON,MA 02116

       BY - HAND DELIVERY           BY (X) MAILING (on   4-1-2020
                        M ichelle Hudson Hale
                               SIGNATURE
Case 9:21-cv-80310-RKA Document 1 Entered on FLSD Docket 02/11/2021 Page 51 of 52




              C ase References:




     Slale v.Neil,457 So.2d 481 (F1a.1984);City ofMiamik:
                                                 137.
            Cornett, 463 So.2d 399 (FIa.3DCA 1985).



             Am endm ents to this pieading willbe m ade available to

             this courtshortly regarding Pleadings

              forany and aIlclaim s forreliefnotstated herein.




      oated iy.ù
               --y-ff
                    :Aà
                '/'kxz / '' sr m &
                        -   y
      M ichelle H udson Hale
      1309 G rand Avenue #480
      M iam t Florida, 33133
      1800 87203862
      Pro/se




                                                (w/k/
                +& e o RENEE M . Lm ER
                       MYCOMMISSIOH#60945846
                '
                VOFFL
                    o.'
                      fEXPIRES:January09,2024
               Gew.
                                                      q
                                                      xj
                    Case 9:21-cv-80310-RKA Document 1 Entered
                                                         -    on FLSD Docket 02/11/2021 Page 52 of 52
 K* ,ï                                                   :
 #-I ,
 >   ;                                    .    @      4  .
                                                         : -
                                                           (
                                                      .o a j
                                                           j                     . f
                                                                                   t
 o
 -

 y
 = z
 '
 :

 .
   -
   .a
 Ye%
 D  j
    X
    .
     = =
   @ .-
      *=
      ad
         &s F M


         -

                      IT
                           .
    0=- --.- .m.-.-.w...-.--'-. .w. ' ---w ..

                                   U        '
                                                                                   x
                                                                                   c
                                                                                   1
                                                                                   z
                                                                                   .
                                                                                   !
                                                                                    M
                                                                                     ua
                                                                                   .j$
                                                                                   :-t

                                                                                    e.
                                                                                      %
                                                                                   a :'
                                                                           w'-'''-vx  -
                                                                                       i
                                                                                       >
                                                                                       QW
                                                                                         -
                                                                                       @'i
                                                                                     ;u.-
                                                                                   .ë z g
                                                                                    aa.
                                                                                     e:#
                                                                                          2
                                                                                         ,:
                                                                                          .e
                                                                                                RE
                                                                                                ---
                                                                                                                             ..
                                                                                                                               I
                                                                                                                               .
                                                                                                                               .
                                                                                                                 - -- --' 'e -- '

                                                                                                  T USAT USPS.COMe
                                                                                               VISI
                                                                                                                  .
                                                                                                                                1
                                                                                                                               .'
                                                                                                                                         #
                                                                                                                                         u
                                                                                                                                         D
                                                                                                                                         W
                                                                                                                                         t
                                                                                                                                         r
                                                                                                                                         c
                                                                                                                                         e
                                                                                                                                         '
                                                                                                                                         o
                                                                                                                                         ï
                                                                                                                                         1
                                                                                                                                         s
                                                                                                                                         E
                                                                                                                                         t
                                                                                                                                         nl
                                                                                                                                          w
                                                                                                                                          v
                                                                                                                                          2
                                                                                                                                          a
                                                                                                                                          1
                                                                                                                                          s111111
                                                                                                                                                ,
                                                                                                                                                4
                                                                                                                                                11'
                                                                                                                                                  D
                                                                                                                                                  P
                                                                                                                                                  3
                                                                                                                                                  F
                                                                                                                                                  A
                                                                                                                                                  U
                                                                                                                                                  I
                                                                                                                                                  1
                                                                                                                                                  :
     -
         =- .
         i      .
                     b                 n1                       I
                                                                .
                                                                          o
                                                                         'e* ï      /N         ,
                                                                                               G belI0M ,Nov2018
                                                                                                                                    ..
                                                                                                                                         .
                                                                                                                                         bmtïe
                                                                                                                                             au
                                                                                                                                              lS
                                                                                                                                               ae
                                                                                                                                                rm
                                                                                                                                                 lmyc
                                                                                                                                                    xe* 8
                                                                                                                                                       'nà
                                                                                                                                                         ë     '-----' *'
                                                                                                                                                                     '''
                                                                                                                                                                                -a
                                                                                                                                                                                L-b-
                                                                                                                                                                                   e
                                                                                                                                                                                   .
                                                                                                                                                                                   l
                                                                                                                                                                                --'''---'
                               '




                                                                                                                                         P R IO R IT Y '
                                                                                                                                         + M A lL A
                                                                                                                                         FR
                                                                                                                                          /o
                                                                                                                                           //rz:   tî . /fA
IR IO R IYY *                                                                                                                                  tvùt'
                                                                    Qveznight                                                            /f//'  y JV O M zz>
             M A IL                                                                                                                                                 .       >
                                                                      Priority                                                            t'
                                                                                                                                           /
                                                                                                                                           ivvgsS oe,,.//-
                                                                     .
late ofdelivery specified*
                                                                                                                                                    TO :                    4/'t
ISPS TRAC.KINGTM included to mak
                       .

lternationaldestinations.
imited internajionalinsuranoes
                                                                                                                                                    > / y/ zxn'
'iok up available-*
                           . J                . .
                                                                                                                                                                        y V
lrdersuppliqs online-*
khenused internatlonally,acu&toms
eolaratlonlabel.ma#bereqgiréd'.
                                                                                                 To schedple frqe
                                                                                                 Packqge Plckup,
                                                                                                                                                    pw/0 ?
                           )       - - -W -         V       /                                   scan the QR codep
,,

      EjicyyE
            jrjitkF
                  yktvgirgiyl-                                                                  K
                                                                                                      .,   ' .
                                                                                                                 D.
                                                                                                                     .

                                                                                                                                         I-abelQ28,March.
                                                                                                                                                        2M 6                FOR I



 1111111111111111111111111111
                    9505 5148 5338 10*1 6657 31
                                                        :
                                                                                                I:
                                                                                                 x:l
                                                                                               UMPSeGOM/PIGKUP
                                                                                                                 *
                                                                                                                                     L
                                                                                                                                            .
                                                                                                                                                ,



tr.tïtortky. >tForDomestin sblpments,the maximum weiuhtis70 l6s.Forlnternationalshipments, themaximum welgbtis4 lbs.                                                               .
